DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on Thursday, May 6, 2021.
The application has been amended as follows: Canceled Claim 20.
Allowable Subject Matter
Claims 1-5, 7-11, 14-16, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 18, the Applicant has sufficiently amended and/or claimed the tubular LED light fixture including the indicated allowable subject matter in the previous Office action filed January 6, 2021, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the claimed elements relative to one another, and in particular to:
Independent Claim 1: the details and dispositions of the lamp holder, the printed circuit board, the plurality of point light sources, the lens, the reflection walls, wherein the lamp holder includes the end seats, the strip base, and the strip bed plate, whereby an inner side of the upper end of the strip base is provided with a first mounting groove, an outer side of the reflection walls is 
Independent Claim 18: the details and dispositions of the lamp holder, the printed circuit board, the plurality of point light sources, the lens, the reflection walls, wherein the strip bed plate is disposed at a bottom of the first accommodating cavity, the strip bed plate is connected with the end seats to form a second accommodating cavity for accommodating the printed circuit board and the reflection walls, and the inner side of an upper end of the strip base is provided with a first mounting groove, and an outer side of the reflection walls is provided with a convex edge that matches to the first mounting groove.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, May 6, 2021
/Jason M Han/Primary Examiner, Art Unit 2875